              Case 3:19-cr-04089-DMS Document 181 Filed 03/05/21 PageID.657 Page 1 of 5
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
•

                                           UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                 (For Offenses Committed On or After November I, 1987)

                  MARCOS JULIAN ROMERO (2)                                  Case Number:          19CR4089-DMS

                                                                         Meghan Blanco CJA

                                      87494298
                                                                         Defendant's Attorney                              .,,~ ll;,~f_"~
                                                                                                                   r-:=···· -·-1
     USM Number                                                                                                               -~~ 1,;1
     • -
    THE DEFENDANT:
     IZl pleaded guilty to count(s)        I of the Superseding Indictment                                         ~!--~~~~-- -
                                                                                                           SOUTH~.;::11:   rl!(:,·,..,:;,,:",
                                                                                                                                                C:..2.....!..:.
                                                                                                                                                r"1~    ::,Ac...lFORl'II;\
     D   was found guilty on count(s)                                                                  BY          ~
                                                                                                      --·······-·•···~---··· _OEPUT.
                                                                                                                               _ _ _j
          after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
    Title & Section                   Nature of Offense                                                              Number(s)
    8 USC 1324(a)(l )(A)(i),          CONSPIRACY TO BRING IN ALIENS FOR FINANCIAL                                         IS
    (a)(l)(A)(v)(I) and               GAIN
    (a)(! )(B)(i)




        The defendant is sentenced as provided in pages 2 through                 5             oftbis judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count(s)

    IZl Count(s) remaining                                        are         dismissed on tbe motion of the United States.
          Assessment: $100.00
    ISi

    IZl JVTA Assessment*:$ 5,000 ordered waived. Defendant found to be indigent.
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZl No fine                  •Forfeiture pursuant to order filed                                      , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.


                                                                        Date of Imposition of Sentence



                                                                        HON. Dana M. Sabraw
                                                                        CHIEF UNITED STATES DISTRICT JUDGE
       Case 3:19-cr-04089-DMS Document 181 Filed 03/05/21 PageID.658 Page 2 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARCOS WLIAN ROMERO (2)                                                   Judgment - Page 2 of 5
CASE NUMBER:              19CR4089-DMS




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ AM.                            on
       •    as notified by the United States Marshal.
                                                                   ------------------
      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to
                               -------------                                 ---------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      19CR4089-DMS
                 Case 3:19-cr-04089-DMS Document 181 Filed 03/05/21 PageID.659 Page 3 of 5
         AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
'
         DEFENDANT:               MARCOS illLIAN ROMERO (2)                                                     Judgment - Page 3 of 5
         CASE NUMBER:             19CR4089-DMS

                                                      SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     THREE (3) YEARS.

                                                   MANDATORY CONDITIONS
    1. The defendant must not commit another federal, state or local crime.
    2. The defendant must not unlawfully possess a controlled substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
              • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                 risk of future substance abuse. (check if applicable)
    4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
         a sentence of restitution. (check if applicable)
    5.   IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
         20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
         the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
         applicable)
    7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
    The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
    conditions on the attached page.




                                                                                                                  19CR4089-DMS
'              Case 3:19-cr-04089-DMS Document 181 Filed 03/05/21 PageID.660 Page 4 of 5
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                  MARCOS JULIAN ROMERO (2)                                                               Judgment - Page 4 of 5
      CASE NUMBER:                19CR4089-DMS

                                          STANDARD CONDITIONS OF SUPERVISION
    As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
    supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
    while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
    court about, and bring about improvements in the defendant's conduct and condition.

    I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
       hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.

    2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
       as instructed.

    3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
       getting permission from the court or the probation officer.

    4. The defendant must answer truthfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
       first getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                            19CR4089-DMS
•          Case 3:19-cr-04089-DMS Document 181 Filed 03/05/21 PageID.661 Page 5 of 5
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:            MARCOS JULIAN ROMERO (2)                                                Judgment - Page 5 of 5
    CASE NUMBER:          19CR4089-DMS

                                   SPECIAL CONDITIONS OF SUPERVISION



       1. Be monitored for a period of SIX (6) months, with the location monitoring technology at the discretion
           of the probation officer. The offender shall abide by all technology requirements and shall pay all or
           part of the costs of participation in the location monitoring program, as directed by the court and/or the
           probation officer. In addition to other court-imposed conditions ofrelease, the offender's movement in
           the community shall be restricted as specified below:
               a. You are restricted to your residence at all times except for employment; education; religious
                   services; medical, substance abuse, or mental health treatment; attorney visits; court
                   appearances; court-ordered obligations; or other activities as pre-approved by the probation
                   officer. (Home Detention)

       2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
          1030(e)(l)), other electronic communications or data storage devices or media, or office, to a search
          conducted by a United States probation officer. Failure to submit to a search may be grounds for
          revocation of release. The offender must warn any other occupants that the premises may be subject to
          searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
          when reasonable suspicion exists that the offender has violated a condition of his supervision and that
          the areas to be searched contain evidence ofthis violation. Any search must be conducted at a
          reasonable time and in a reasonable manner.

       3. Not enter or reside in the Republic of Mexico without written permission of the Court or probation
          officer, and comply with both United States and Mexican immigration law requirements.

       4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

       5. Submit to drug testing up to one (1) time per week as directed by the probation officer.




                                                                                                     19CR4089-DMS
